EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 8 and 15 are amended to correct Applicant’s typographical errors. The term ‘ach’ is amended to recite “each”. 

8. (Examiner's Amendment) A pallet assembly, comprising:
bottom and top panels;
sidewalls configured to support the top panel above the bottom panel;
rails that support opposite edges of  each of the sidewalls, with the bottom and top panels and the sidewalls defining an interior;
multiple bushings having bores of various sizes and one or more apertures of varying sizes that are communicative with the bores, wherein one or more individual bushings may be selected from the group of multiple bushings and each individual bushing is securably insertable into bushing openings defined in the bottom and top panels and in each of the sidewalls; and

a utility panel assembly, which is supportively disposable on the bottom panel and which comprises a utility panel having multiple connectors,
wherein the multiple bushings comprise:
a first bushing comprising a base, which is configured to sit flush or nearly flush with each of the bottom and top panels and the sidewalls, and a center body comprising an axial end and sidewalls extending from the base to the axial end, the base and the sidewalls defining a bore and the axial end defining multiple apertures that each have substantially smaller diameters than the bore; and
a second bushing comprising a base, which is configured to sit flush or nearly flush with each of the bottom and top panels and the sidewalls, and a center body comprising an axial end 

15. (Examiner's Amendment) A pallet assembly, comprising:
bottom and top panels;
sidewalls configured to support the top panel above the bottom panel;
rails that support opposite edges of  each of the sidewalls, with the bottom and top panels and the sidewalls defining an interior;
multiple bushings having bores of various sizes and one or more apertures of varying sizes that are communicative with the bores, wherein one or more individual bushings may be selected from the group of multiple bushings and each individual bushing is securably insertable
into bushing openings defined in the bottom and top panels and in each of the sidewalls; and
a utility panel assembly, which is supportively disposable on the bottom panel and which comprises a utility panel having one or more fluid, gas or electrical connectors,
wherein the multiple bushings comprise:
a first bushing comprising a base, which is configured to sit flush or nearly flush with each of the bottom and top panels and the sidewalls, and a center body comprising an axial end and sidewalls extending from the base to the axial end, the base and the sidewalls defining a bore and the axial end defining multiple apertures that each have substantially smaller diameters than the bore; and
a second bushing comprising a base, which is configured to sit flush or nearly flush with each of the bottom and top panels and the sidewalls, and a center body comprising an axial end and sidewalls extending from the base to the axial end, the base and the sidewalls defining a bore and the axial end defining a single aperture that has substantially similar diameter as the bore.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Amended Claims of December 17, 2021 recite a novel structure. In particular, the positioning of the apertures and a plurality of different bushings in the sidewalls of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GIDEON R WEINERTH/           Examiner, Art Unit 3736